DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 24, 2021, has been entered.


 Response to Amendment
Applicant’s amendment originally filed After Final has been entered per the RCE.  Claims 1, 11, 19, and 20 have been amended as requested.  Additionally, applicant’s supplemental amendment filed April 26, 2021, has been entered.  Claims 1 and 19 have been amended as requested.  The pending claims are 1-23.
The amendment to claim 20 is sufficient to overcome the objection thereto as set forth in section 3 of the last Office action (Final Rejection mailed November 25, 2020).  Additionally, 
Said amendment is sufficient to overcome the prior art rejection of method claims 1-18 and 21-23 based upon the Morgenstern reference (GB 1433427) as set forth in sections 9-11 of the last Office action.  Specifically, applicant has amended method claim 1 to limit the formation of discrete fiber tufts to forming said tufts in a fibrous layer comprising un-bonded fibrous faces.  Since the Morgenstern reference teaches forming tufts in a fibrous material having a thin surface layer of adhesively bonded fibers, the claimed method of making would not have been obvious over the teachings of Morgenstern.  Therefore, said rejection is hereby withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 has been amended to recite the limitations “forming in a fibrous layer comprising un-bonded fibrous faces,” “the first face comprising un-bonded fibers laying along the first face,” and “the second face comprising un-bonded fibers laying along the second face.”  First, the term “un-bonded” is a negative limitation that constitutes new matter.  Specifically, MPEP 2173.05(i), Negative Limitations, states “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  See Ex parte Grasselli, 231 USPQ 393.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Second, the fibrous layer disclosed by the specification as originally filed is a needlepunched fibrous layer (sections [0049], [0086], and [0112]).  Since needlepunched fabrics are, by definition, fibrous layers bonded by mechanical entanglement, the limitation to “un-bonded fibrous faces” is considered new matter.  (See the Complete Textile Glossary definitions of “bonding,” “needled fabrics,” and “needle loom.”)  Note at least some of the fibers at the surface of a needled fabric will inherently be bonded by mechanical entanglement.  Thus, claim 1 is rejected for containing new matter.  Independent claim 19 is similarly rejected.  Claims 2-18 and 20-23 are also rejected for their dependency thereupon.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation “anchoring each discrete fiber tuft to the first face and the second face of the fibrous layer.”  Since the discrete fiber tufts are previously defined by the claim as extending beyond the second face, it is unclear how said tufts can be anchored to the first face.  Claim 11 is similarly rejected for reciting the discrete opposite tufts, which extend beyond the first face, are anchored to the second face.  Claims 2-18 and 21-23 are also rejected for their dependency thereupon.
Claim 19 is indefinite for claiming the fibrous layer comprises un-bonded fibrous faces of un-bonded fibers laying along the faces while simultaneously claiming the discrete fibers are bonded to the fibers laying along the fibrous faces.  Note claim 19 is drawn to a final product not a method of making the product or an intermediate of the final product.  The final product cannot possess both bonded and un-bonded fibrous faces.  Hence, claim 19 is rejected as being indefinite.  Claim 20 is also rejected for its dependency thereupon. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1433427 issued to Morgenstern in view of US 4,379,189 issued to Platt.  (See section 9 of the last Office action.)
Applicant has amended product claim 19 with the limitation that the fibrous layer comprises un-bonded fibrous faces having un-bonded fibers layering along the faces.  However, the claim also limits the discrete fibers extending along each face to being bonded to fibers of said faces.  Thus, the final product comprises a fibrous layer comprising faces of bonded fibers.  In other words, the “un-bonded fibrous faces” recitation of the starting material or intermediate product is not necessarily given patentable weight in the final product comprising faces of bonded fibers. As such, said amendment is insufficient to patentably distinguish the claimed invention from the prior art since Platt teaches it is known to bond both faces of the needled nonwovens.  
Specifically, Morgenstern ‘427 discloses a needlepunched nonwoven sheet material comprising a substantially flat fleece 1 consisting of loose fibrous material and an adhesive bonding some of the surface fibers to each other, forming a thin surface layer of adhesively bonded fibers 3 coextensive with and parallel to the planar surfaces of the fleece (page 1, lines 76-90 and Figure 1).  The fleece is then needled to orient some of the individual fibers 2 substantially normal to the planar surfaces and through the layer of bonded fibers (i.e., forming discrete fiber tufts) (page 2, lines 1-7 and Figure 1).  The fiber tufts form a new outer surface 
Thus, Morgenstern teaches the invention of claim 19 with the exceptions (a) the fibers of the fiber tufts continuously extend from a first face of the nonwoven to the nonwoven to the opposite face and (b) the fibers of both faces of the nonwoven are bonded with the discrete fibers of the discrete fiber tufts. 
Regarding exception (a), such nonwoven pile fabrics comprising fibers extending from one face of the nonwoven through to the other face are known in the art. For example, Platt teaches a needlepunched nonwoven fabric comprising pile tufts on a surface thereof (abstract and Figures 5-12). Specifically, Platt teaches a method of making the nonwoven by fusing a portion of the fibers on one side thereof and needle punching the nonwoven so that at least a portion of the fibers from the unfused face are punched from said unfused face through the nonwoven to form a raised pile on the fused face of the nonwoven (col. 1, lines 56-66, col. 9, lines 5-11, and Figure 5). Suitable fibers for the needlepunched nonwoven are staple fibers having a length of 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sufficiently long staple fibers for the nonwoven in order to produce a needlepunched pile nonwoven comprising tufted fibers extending from one face of the nonwoven through to the other face as is taught by Platt. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a needlepunched nonwoven with sufficient dimensional integrity). Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Morgenstern fails to teach the back face of the nonwoven is bonded.  However, Platt teaches it is known to also fuse (i.e., bond) at least a portion of the fibers on the unfused back face after needling from said unfused face to form the pile tufts on the fused face thereof (col. 7, line 60-66 and col. 8, lines 45-52).  Figure 10 shows nonwoven having two fused faces and pile tufts extending from one face thereof.  Alternately, the unfused side may be backcoated with latex or other suitable coating or a layer of adhesive may be applied thereto bond the unfused face of the nonwoven (col. 8, lines 53-64, col. 9, lines 22-42, and Figures 7-11). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the fibers on the back face of the Morgenstern nonwoven as is taught by Platt. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1433427 issued to Morgenstern in view of US 4,379,189 issued to Platt, as applied to claim 19 above, and in further view of GB 915682 issued to Morgenstern.  (See section 10 of the last Office action.)
Regarding claim 20, Morgenstern ‘427 fails to teach forming tufts on both faces of the nonwoven fleece.  However, Morgenstern ‘682, which is cited by Morgenstern ‘427, teaches an embodiment wherein both surfaces of the fleece are needled thereby providing tufts on opposite faces of the nonwoven (Example II, page 4, lines 30-51).  Specifically, Morgenstern ‘682 teaches a similar nonwoven fleece comprising a substantially flat fleece 7 consisting of loose fibrous material and an adhesive coating sprayed on the surface thereof forming an adhesive bonded surface layer 6 (page 3, lines 76-82 and Figure 1).  The fleece is then needled to orient some of the individual fibers 8 substantially normal to the planar surfaces and through the bonded surface layer 6 (i.e., forming discrete fiber tufts) (page 3, lines 82-89 and Figure 2). The fiber tufts form a new outer surface layer 9 hiding the existence of the adhesive bonded layer 6 (page 3, lines 82-89 and Figure 2).  In one embodiment, both surfaces of the fleece are coated with adhesive prior to needling and said needling occurs on both faces thereby providing tufts on opposite faces of the nonwoven (Example II, page 4, lines 30-51).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nonwoven of Morgenstern ‘427 by needling both sides thereof to form tufts on both faces of said nonwoven, as taught by Morgenstern ‘682.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but, with respect to the prior art rejection of claims 19 and 20, they are not persuasive.
Specifically, as set forth above, the final product of claim 19 comprises a stabilized textile sheet comprising a fibrous layer comprising faces of bonded fibers.  The “un-bonded fibrous faces” recitation of the starting material or intermediate product is not necessarily given patentable weight in the final product.  Thus, applicant’s argument that Morgenstern ‘427 does not disclose a fibrous layer having “un-bonded fibrous faces” (Supplemental Amendment, paragraph spanning pages 8-9) is not commensurate in scope with product claims 19 and 20.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 25, 2021